Eschweiler, J.
(dissenting). I could concur in the dismissal of this appeal were it placed upon the ground that this being a claim against the sovereign, which cannot be sued at all without its consent, a claimant against the state has no rights save those expressly given. I cannot, however, agree with the grounds stated in the majority opinion.
Statutes granting or regulating appeals are remedial, should have a liberal construction, and are favored. Hixon v. Oneida Co. 82 Wis. 515, 529, 52 N. W. 445; State v. Nangle, 82 W. Va. 224, 95 S. E. 833, and cases there cited; 3 Corp. Jur. 319; 2 Ruling Case Law, 29.
So far as the circuit court is concerned, the disposition there of this matter was either a judgment of the circuit court for Dane county as in form it appeared to be, or, if not a judgment, then at least it was an order finally disposing of the matter. In any event the matter was a proceeding in a court of justice.
Remedies in courts of justice in this state are divided, under sec. 2594, Stats., into actions or special proceedings.
An action is defined by sec. 2595, Stats., as the ordinary proceeding in a court of justice for the enforcement ox-protection of a right, the redress or prevention of a wrong, or for the punishment of a public offense.
Sec. 2596, Stats., then provides that “every other remedy is a special proceeding.” If this be a judgment in an action, then' it comes within the letter of sec. 3047, Stats.,, the one cited and constnied in die majority opinion. If, however, this is a special proceeding as distinguished from the ordinary action, then I think sec. 3048, Stats., becomes appli*365cable. This provides that no writ of error shall be necessary to bring up any judgment for review before the supreme court, but that any such judgment as is provided for in sec. 3047, Stats., supra, “or any order defined in section 3069 may be reviewed upon an appeal by any party aggrieved.” The orders reviewable by appeal to this court are provided for by sec. 3069, Stats., which gives the right of appeal, by sub. (2) thereof, to any aggrieved party from any final order affecting a substantial right made in special proceedings.
Although the proceedings here were instituted under sec. 3203a before a special board or body created for that purpose, yet the finding and award of such board become subject to review on appeal by the.circuit court for Dane county. When they so reach the circuit court they then come within the general jurisdiction of that circuit court and are no longer before a special tribunal. The rule, therefore, as stated in State ex rel. Cook v. Houser, 122 Wis. 534, 595, 100 N. W. 964, to the effect that when a new right is created by statute with a special tribunal for the enforcement thereof, no specific provision for appeal being given, the remedy before that tribunal is exclusive, is not applicable. Neither is the situation here like that in the case of In re Aldrich, 114 Wis. 308, 90 N. W. 173, where proceedings were instituted before the judge of the circuit court to remove a clerk of the court, — in the latter case it being held that a private individual having instituted the proceedings was not aggrieved by the refusal of the judge in that case to remove such clerk and therefo,re had no right of appeal. Here the claimant is, beyond question, one aggrieved by the result reached in the circuit court.
I cannot agree that the case of Clancy v. Fire and Police Comm’rs, 150 Wis. 630, 138 N. W. 109, cited and relied upon in the majority opinion, meets the situation here. The statute there passed upon expressly provided, as recited on page 634, that the decisions of the board, when sustained on appeal to the circuit court, bedome final and conclusive, *366and such positive direction was declared in the opinion (page 633) to be of much more weight in the conclusion there reached than the mere negative inference from the lack of any provision expressly granting an appeal to this court.
An examination of the statutory provisions for the judicial review of findings or awards made by the various commissions, as shown for example in secs. 2394 — 19, 2394— 21, 1797 — 16, and 1797m* — 69, Stats., are all provisions for the shortening of the time in which appeals in such matters can be taken to this court rather* than express grants of power to take such appeals.
The appellate and superintending control over inferior courts granted to this court by sec. 3, art. VII, of the constitution should be favored rather than restrained, and I do not think it clearly appears that the legislature intended that the claimant here should be deprived of the rights that the ordinary party to special proceedings in-the circuit courts of this state has under sec. 9 of art. I of the constitution.